Citation Nr: 0413211	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  02-01 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection, or to compensation as if 
service-connected, for hypertension, including as secondary 
to or aggravated by low back disability for which the veteran 
has been awarded compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002).


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at 
Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran served on active duty from September 1954 to 
April 1969.  

This matter was initially addressed by the Board of Veterans' 
Appeals (Board) in a May 1996 Board decision which referred 
to the RO for action the claim of entitlement to compensation 
benefits for hypertension as aggravated by a disability for 
which the veteran was seeking compensation under 38 U.S.C.A. 
§ 1151.  

In February 2001 the Board again referred the claim of 
compensation for hypertension to the agency of original 
jurisdiction for adjudication.  A rating decision was issued 
in April 2001 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan, which denied 
entitlement to compensation for hypertension.  The veteran 
timely disagreed with this decision in May 2001.  However, no 
statement of the case was issued, and the Board remanded the 
claim to the in September 2001.  After the RO issued a 
statement of the case in January 2002, the veteran's timely 
substantive appeal was received in February 2002.  

In July 2003 the Board remanded the claim so that the agency 
of original jurisdiction could consider new evidence 
submitted to the Board following certification of the appeal.  
The claim again returns to the Board for appellate review.  

The Board notes that, after review of the claims file, it 
finds that the issue on appeal more accurately stated as 
listed on title page of this decision.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for the equitable 
disposition of his claim.
2.  The veteran was not diagnosed as having hypertension in 
service or before 1987, when nearly 20 years had elapsed 
following discharge therefrom.  

3.  The probative and competent medical evidence of record 
establishes that hypertension was present prior to VA medical 
treatment provided in July 1987, and that hypertension is not 
worsened by the back disability for which compensation 
benefits were granted pursuant to the provisions of 
38 U.S.C.A. § 1151.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active, may 
not be presumed to have been so incurred; nor is such 
disorder proximately due to, the result of, or aggravated by 
a back disability for which compensation benefits were 
granted pursuant to the provisions of 38 U.S.C.A. § 1151.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1153, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.306, 3.307, 3.309, 3.310(a) (2003); Allen v. Brown, 7 Vet. 
App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he did not have hypertension until 
he incurred back disability as a result of VA treatment.  He 
contends that the back disability, for which he has been 
awarded compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151, aggravates his hypertension, making it 
more difficult to control.


Preliminary Matter: Duties to Notify & to Assist

During the pendency of this claim, there have been numerous 
changes in laws governing veterans' benefits, in VA 
regulations, and in the interpretation of laws and 
regulations governing veterans' benefits.  

One of the changes in the applicable law during the pendency 
of this claim was enactment in November 2000 of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefined the obligations of 
VA with respect to the duty to assist, and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. § 5103A(f) (West 2002).

The VCAA describes certain duties owed by VA to a claimant.  
First, VA must notify the claimant of evidence and 
information necessary to substantiate his or her claim and 
inform the claimant whether he or she or VA bears the burden 
of producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Second, VA has a duty to assist the claimant in obtaining the 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The VCAA also provides that 
the duty to assist includes providing a medical examination 
or obtaining medical opinion if necessary to make a decision 
on the claim.  

The procedural history of this claim includes several actions 
under provisions preceding the VCAA and numerous actions 
under the VCAA.  Summarizing briefly those actions, the claim 
now on appeal was referred to the RO in a May 1996 Board 
decision and in a February 2001 Board decision, and was 
directly addressed in a September 2001 Board decision.  In 
the February 2001 decision wherein the Board referred the 
claim for compensation for hypertension to the RO, the REMAND 
section of that decision advised the veteran of the enactment 
of the VCAA, and discussed the provisions of that act 
generally.  The remand directed the RO to conduct 
notification and development action as required under the 
VCAA.  

By a letter issued to the veteran in March 2001, regarding 
his claims for benefits under 38 U.S.C.A. § 1151 for foot, 
leg, and low back disabilities, the RO specifically advised 
the veteran of the enactment of the VCAA, and identified the 
veteran's responsibility to identify or submit evidence and 
discussed VA's responsibility to develop claims.  

Later in that same month, the RO issued a development letter 
specific to the veteran's claim for benefits for 
hypertension.  That development letter described in detail 
different types of evidence the veteran could identify or 
submit to establish entitlement to benefits for hypertension.  

After the veteran had been sent the above notifications and 
correspondence, the RO issued an April 2001 rating decision 
which denied the veteran's claim for benefits for 
hypertension.  That rating decision was apparently issued 
with an April 2001 SSOC regarding the veteran's claim for 
compensation for back disability.  That SSOC advised the 
veteran of the provisions of the VCAA, providing him with the 
complete text of 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.

In its September 2001 decision, the Board REMANDED the claim 
for compensation for hypertension to the RO.  Beginning at 
page 4, in the decision portion, the Board discussed the 
enactment of the VCAA and the provisions of that act, at some 
length.  A Decision Review Officer (DRO) rating decision 
prepared in October 2001 and issued to the veteran in January 
2002, with a statement of the case (SOC), again advised the 
veteran that there was no medical opinion of record favorable 
to his claim.  The January 2002 cover letter to the DRO 
rating decision and SOC specifically discussed the enactment 
of the VCAA, on page three, and, on page four, advised the 
veteran that he submit or identify any additional evidence he 
wanted VA to consider.  This SOC, unfortunately, included the 
provisions of 38 C.F.R. § 3.159 as in effect when the claim 
at issue was filed, rather than as revised to implement the 
VCAA.  

Following issuance of the October 2001 DRO decision and the 
January 2002 SOC, the veteran submitted additional argument, 
and noted that information relevant to his claim was already 
in the claims files.

The VCAA provides that the duty to assist includes providing 
any medical examination or obtaining a medical opinion if 
necessary to make a decision on the claim.  

In this case, the veteran requested that he be afforded VA 
examination as to the etiology of his hypertension, and that 
examination was conducted in August 2002, based on a 
development request by the Board.  The duty to provide 
medical examination and to obtain medical opinion has been 
fulfilled. 

In response to the Board's notification to the veteran that 
he could submit additional evidence, he responded, in August 
2002, identifying VA medical centers at which he had received 
treatment.  After the Board's development of the case, the 
claim was remanded, by the Board in July 2003, for 
consideration by the RO of the evidence developed by VA.  The 
Board again advised the veteran of the enactment of the VCAA, 
and advised him that he was entitled to consideration of the 
evidence by the RO.  The August 2003 SSOC issued thereafter 
included no further discussion of the VCAA, but did again 
notify the veteran of applicable regulations and of the 
evidence reviewed in connection with the claim for benefits 
for hypertension.  

The Board further notes that the veteran is represented by an 
attorney.  Moreover, his attorney has submitted 
communications on behalf of the veteran which reflect that 
the attorney is cognizant of the VCAA and VA's duties to the 
veteran and the veteran's rights and responsibilities under 
the VCAA.  

The many communications of record from VA to the veteran and 
his attorney and from the veteran and his attorney 
demonstrate that both have been notified of the VCAA and of 
the requirements that VA notify and assist the claimant.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  

In this case, the veteran was provided with numerous 
notifcations of the VCAA and the provisions of the VCAA, in 
connection with other claims on appeal during the pendency of 
this claim, before the RO adjudicated this claim for 
benefits. 

The veteran was provided several VCAA notices in this case 
prior to the initial AOJ adjudication denying the claim 
addressed in this decision.  The veteran was provided 
additional VCAA notices after the claim addressed in this 
decision was denied.  The Board believes that VCAA notices 
issued prior to the decision on this claim, even though 
issued with respect to other claims which were also on 
appeal, complies with the requirements of the law as found by 
the CAVC in Pelegrini.  

If these notifications do not, however, meet the express 
requirements set forth in Pelegrini, the correspondence form 
the veteran and his attorney demonstrates, as noted above, 
the veteran had received the information about the VCAA prior 
to the adjudication of this claim.  While the CAVC did not 
address whether, and, if so, how, the Secretary can properly 
cure a defect in the timing of the notice, it did leave open 
the possibility that a notice error of this kind, if it is a 
notice error, may be non-prejudicial to a claimant.  

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
428, 429.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id.  ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.")  
In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini has left open the possibility that 
issuance to a veteran of notice under the VCAA regarding one 
claim but without specific reference to another pending claim 
is not a prejudicial error to a claimant as to the claim not 
specifically referenced in the notice.  

To find otherwise would require the Board to remand every 
case in which there is more than one claim for the purpose of 
having the AOJ provide a separate pre-initial adjudication 
notice as to each claim.  


The only way the AOJ could provide such a notice in cases 
such as this, where initial adjudicative determinations were 
issued prior to enactment of the VCAA as to some issues, but 
not all claims on appeal were decided at the same time, would 
be to vacate all initial adjudicative determinations and 
substantive appeals in claims which had not yet become the 
subject of a final adjudication when the VCAA was enacted, 
and would nullify the notice of disagreement and substantive 
appeal of the initial adjudication in this case that were 
filed by the appellant prior to the VCAA to perfect the 
appeal to the Board.  This would be an absurd result, and as 
such it is not a reasonable construction of 38 U.S.C.A. 
§ 5103(a).  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice specifically referencing an appealed 
issue was not provided prior to the first agency adjudication 
of that specific issue, this could not have been the 
intention of the CAVC, otherwise it would not have taken 
"due account of the rule of prejudicial error" in reviewing 
the Board's decision.  See 38 U.S.C. § 7261(b)(2); see also 
Conway v. Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is 
no implicit exemption for the notice requirements contained 
in 38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  


Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

There simply is no "adverse determination," as discussed by 
the CAVC in Pelegrini, for the appellant to overcome in this 
case, since the initial determination as to the issue on 
appeal was not made until after the veteran had received 
notice of the VCAA.  

The VCAA requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice as to the claim for benefits for 
hypertension as secondary to a disorder compensated under 
38 U.S.C.A. § 1151 was harmless error.  While the notice of 
enactment of the VCAA provided to the appellant in the 
Board's February 2001 Remand was not given specific to the 
claim at issue, and March 2001 VCAA notice provided to the 
appellant was not specific to the issue on appeal, and the 
March 2001 notice to the appellant specific to the issue on 
appeal did not reference the VCAA, the communications as a 
whole provided the appellant with notice of the VCAA prior to 
the first AOJ adjudication of the claim at issue in this 
decision.  The content of the notices provided in the Board's 
Remand and thereafter by the RO fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The claimant has been provided with many opportunities to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  The Board finds that there is no 
prejudicial error to the claimant.  



The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  

The veteran was advised, by the March 2001 letter which 
detailed the many types of evidence which might be 
relevant, that he should submit or identify any evidence 
he had.  

The record reflects that the veteran was afforded 
numerous opportunities to identify or submit evidence, 
and that he and his attorney did submit numerous 
statements describing evidence felt to be relevant.  

The Board finds that the many notifications of record 
are adequate to notify the veteran that he should submit 
or identify any evidence he had regarding his claim, 
particularly when considered in the context of the 
lengthy process of claim development as to the 
38 U.S.C.A. § 1151 claim.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the 
claims may proceed, consistent with the VCAA.  


The record demonstrates that remand for further action 
in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be 
avoided).  VA has fully satisfied its duties to inform 
and assist the veteran as to the claims addressed in 
this decision in this case.  


Factual Background

The veteran submitted several claims during the period from 
1988 through July 1995, including a claim that hypertension 
was aggravated by a back disorder for which the veteran was 
seeking compensation pursuant to the provisions of 
38 U.S.C.A. § 1151.  In September 2001 the Board granted 
entitlement to compensation benefits for a low back 
disability pursuant to the provisions of 38 U.S.C.A. § 1151.  

The veteran contends in particular that he did not have 
problems with high blood pressure prior to his back injury 
during 1987 VA treatment which he contends caused current low 
back disorders and the pain resulting from those disorders.  
He stated that none of his records indicated high blood 
pressure until October 1987, when he was admitted for severe 
pain in his back and legs.  He further contended that his 
blood pressure is affected by the amount of back pain he has 
and is almost impossible to control some days.

In support of his claim, the veteran has stated that no 
diagnosis of hypertension was assigned, and he was never told 
that he had hypertension, prior to a July 1987 cardiac 
catheterization.  

Moreover, he did not believe that he had hypertension prior 
to the July 1987 cardiac catheterization, because he had no 
symptoms of high blood pressure.  

The veteran's service medical records disclose no diagnosis 
or treatment of hypertension in service.  

The clinical records associated with the claims files are 
voluminous.  The clinical records essentially begin in April 
1987, when the veteran sought VA treatment for chest pain.  
At that time, he indicated that he was not under the care of 
a primary physician.  Angina pectoris was the assigned 
diagnosis.  Following this VA admission, he underwent 
cardiology evaluation, including a treadmill stress test in 
May 1987.  During treadmill stress testing, he developed 
exercise-induced cardiac ischemia.  He underwent cardiac 
catheterization in July 1987, and records of his medical 
treatment thereafter are extensive.  

There are two clinical opinions of record which directly 
address whether there is a relationship between hypertension 
and a back disability for which the veteran has been awarded 
compensation pursuant to the provisions of 38 U.S.C.A. 
§ 1151.  

The first of these two opinions was rendered following 
independent examination conducted in April 2000.  At that 
time, the veteran reported that, subsequent to a procedure 
following which he developed back problems, he had increasing 
hypertension problems.  He reported that he continued to 
require blood pressure medications.  Blood pressure was 
150/60.  The examiner, ESR, MD, provided a medical opinion 
that the veteran's history of worsening problems with 
hypertension was a credible complication of his chronic pain 
syndrome and the stress involved in his claim against VA. 

The only other opinion specific to the claim on appeal is the 
report of VA review conducted in August 2002.  The examiner 
was requested to determine whether the veteran had 
hypertension, and to provide an etiology of that hypertension 
and opinion as to whether it was at least as likely as not 
that the veteran's low back disability caused his 
hypertension or aggravated it beyond its normal course.  

The examiner stated that he had reviewed the veteran's claims 
files to determine the onset of his hypertension, and the 
report reflects detailed review and discussion of numerous 
blood pressure reading between April 1987 and the incident in 
July 1987, which the veteran states was the onset of back 
disability.  

The examiner discussed the April 1987 VA hospitalization for 
angina.  The veteran reported having chest pain for about 
three weeks prior to that admission.  The examiner noted that 
cardiac risk factors included a strong family history of 
myocardial infarction, an absence of routine primary medical 
care, a history of heavy cigarette smoking, weight gain and 
obesity.  The examiner concluded that blood pressure readings 
taken on multiple days and at various times during that April 
1987 hospitalization disclosed that he had hypertension, even 
though the veteran does not recall being told he had 
hypertension.

Moreover, the examiner noted, the veteran's blood pressure 
readings included a state I reading of 180/86 and a post-test 
blood pressure of 200/70.  The examiner's review and 
conclusions reflect that the veteran did not know that he had 
hypertension prior to VA treatment in April 1987 because he 
had not been under medical care.  The examiner noted that, 
following the April 1987 VA hospitalization, the veteran was 
treated with Cardizem and Isordil, among other medications.  
The Board notes, for reference only and without reliance 
thereon, that Cardizem is a coronary vasodilator and Isordil 
is a peripheral vasodilator.  See Dorland's Illustrated 
Medical Dictionary 473, 861 (27th ed. 1988).  Thus, although 
the veteran does not recall being told that he had 
hypertension, he was, in fact, being treated with medications 
to reduce hypertension.  

The examiner then compared the veteran's blood pressure to 
his reported pain levels for the one-year period from August 
2001 to August 2002.  The examiner noted that this period was 
chosen because he was seen 10 times during that period and 
each treatment episode included documentation of his blood 
pressure and his subjective estimate of his pain.  


The veteran reported, during physical examination, that he 
was irritable, angry, and in pain all the time.  He reported 
that he used oxygen at home for a period of time due to 
shortness of breath.  He was currently able to walk 100 feet 
before becoming short of breath.  

The examiner concluded that there was no apparent 
relationship between the veteran's blood pressure and his 
subjective complaints of pain.  The examiner also concluded 
that his blood pressure was stable, had been well-controlled 
during the period reviewed, and had, in fact, been well-
controlled since March 2000.  The examiner further noted that 
the modalities used to treat the back disorder had been found 
to cause, aggravate, or contribute to development of 
hypertension.  The assigned diagnosis was hypertension, 
stable, well-controlled, onset on or before April 1987.


Criteria

The law provides that service connection may be granted for 
disability resulting from disease or injury that was incurred 
in or aggravated by a veteran's active service, or may be 
granted for diseases defined as chronic, to include 
hypertension, and manifested, generally to a degree of 10 
percent or more, within a specified presumptive period after 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107; 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309.

A veteran is also entitled to service connection for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection may also be granted for the 
degree to which a non-service-connected disorder is 
aggravated by a service-connected disorder.  Allen v. Brown, 
7 Vet. App. 439 (1995).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993) (citing Hunt v. Derwinski, 1 Vet. App. 292 
(1991)).

This presumption of aggravation applies where there is a 
worsening of the disability regardless of whether the degree 
of worsening was enough to warrant compensation; the veteran 
need not show a specific link between his in-service activity 
and the deterioration of his pre-service disability.  Browder 
v. Derwinski, 1 Vet. App. 204, 207 (1991); Hensley v. Brown, 
5 Vet. App. 163 (1993).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service, based on all the evidence pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b); Falzone v. Brown, 8 Vet. App. 398 (1995).

Intermittent or temporary flare-ups of a preexisting injury 
or disease do not constitute aggravation; rather, the 
underlying condition, as contrasted with symptoms, must have 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Accordingly, a finding of aggravation contemplates "a lasting 
worsening of the condition" -- that is, a worsening that 
existed not only at the time of separation, but one that 
still exists currently.  See Routen v. Brown, 10 Vet. App. 
183, 189 n.2 (1997); see also Verdon v. Brown, 8 Vet. App. 
529, 538 (1996).

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).


Analysis

There is no medical evidence that the veteran had 
hypertension in service or within one year following service.  
The veteran himself has stated that he did not have 
hypertension prior to 1987.  There is no support for a 
finding that he incurred hypertension in service or that such 
incurrence may be presumed.

In this case, the veteran contends that he did not have 
hypertension prior to July 1987, and that onset of 
hypertension was linked to onset of a back disorder incurred 
as a result of VA treatment in July 1987.  The veteran's lay 
contention, however, is not competent evidence to establish 
that onset of hypertension was due to a back disorder 
incurred following VA treatment in July 1987.  Although the 
veteran is competent to testify as to his symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).

The examiner who conducted August 2002 VA examination and 
review of the claims files concluded that the veteran did, in 
fact, have hypertension prior to July 1987 VA treatment, the 
alleged date of onset of a back disability.  The examiner who 
provided an April 2000 medical opinion did not discuss 
whether the veteran did or did not have hypertension prior to 
July 1987; rather, he noted only that the veteran's report 
that his hypertension developed after July 1987 was credible.  
This statement is far less persuasive than the opinion of the 
examiner who provided an April 2000 opinion.  Thus, the 
medical evidence is unfavorable to the veteran's contention 
that the onset of his hypertension was etiologically linked 
to onset of a back disorder.

The evidence favorable to the veteran's contention that back 
pain resulting from his back disorder has aggravated his 
hypertension and made it difficult to control is the April 
2000 opinion that hypertension is a credible complication of 
chronic pain syndrome.

The August 2002 VA opinion is unfavorable to the veteran's 
contention that his hypertension has been aggravated by the 
back disability for which compensation benefits have been 
awarded pursuant to the provisions of 38 U.S.C.A. § 1151.  In 
particular, the examiner provided specific examples to 
support his conclusion that the veteran's hypertension did 
not increase when his pain increased.  Moreover, the examiner 
concluded that the veteran's hypertension was stable and had 
been well-controlled since March 2000.  

These conclusions reflect that, although it is certainly 
logical and credible that there may have been times when the 
veteran's hypertension was more difficult to control because 
of his pain, such episodes were temporary or intermittent, 
and did not result in permanent worsening or hypertension or 
permanent inability to control hypertension, since the 
veteran's hypertension is now stable and well-controlled.  
Temporary or intermittent symptoms, as noted above, in the 
absence of an increase in underlying pathology, do not 
constitute aggravation.  38 C.F.R. § 3.306; Hunt, supra.  

The conclusions of the examiner who conducted the August 2002 
examination and provided the August 2002 opinion are of 
greater weight and persuasive value than any other evidence 
of record.  In particular, the August 2002 report reflects 
thorough review of the pertinent records, explains why 
numerous specific clinical findings cited support the 
reviewer's conclusions, and the reviewer has addressed the 
totality of the evidence of record.  

The August 2002 opinion and conclusions, which are 
unfavorable to the veteran's claim, are of greater weight and 
persuasive value than the other medical opinion of record, 
considered together with the veteran's lay contentions.  

The preponderance of the evidence is against the veteran's 
claim.  The provisions of 38 U.S.C.A. § 5107(b) regarding 
resolution of reasonable doubt are not applicable to warrant 
a more favorable determination.


ORDER

Entitlement to service connection or for compensation as if 
service-connected for hypertension, including on the basis of 
aggravation secondary to back disability for which 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 has been granted, is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



